DETAILED ACTION
This office action is in response to the Response After Final filed on February 7, 2022. Claims 1 and 4-6 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed February 7, 2022, with respect to amended claims 1 and 6 have been fully considered and are persuasive.  The previous rejection of claims 1 and 6 has been overcome and thus is hereby withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tetsu Yoshida on February 1, 2022.
The application has been amended as follows: 
In the Abstract:
To provide a cleaner configured so that the cleaner can accurately remove dust and dirt, will leave less adhesive residue, and can sufficiently clean areas including an end surface of a ferrule and a guide pin. A cleaner is provided with an adhesive layer 

The abstract was previously formed as two paragraphs and now has been amended as one paragraph thereby placing the application in better condition for allowance. 
Allowable Subject Matter
Claims 1 and 4-6 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a cleaner and a cleaning method. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; the holding part has a recessed portion that is surrounded with the first and second side wall parts and the bottom part, into which the adhesive layer is contained, the recessed portion has a depth in the height direction and either the depth of the recessed portion or the height of the adhesive layer is greater than the pin length of the guide pin, each of the first and second side wall parts has a tip portion facing toward the end surface of the connector, and the exposed surface of the adhesive layer is protruded beyond the tip portions while the adhesive layer is contained 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723